 



Exhibit 10.30
XenoPort, Inc.
2005 Equity Incentive Plan
Stock Unit Award Agreement
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Award Agreement (“Agreement”), XenoPort, Inc. (the “Company”) has awarded you a
Stock Unit Award pursuant to Section 7(c) of the Company’s 2005 Equity Incentive
Plan (the “Plan”) for the number of Stock Units as indicated in the Grant Notice
(collectively, the “Award”). Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan. Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each Stock Unit shall represent the right to receive one (1) share
of Common Stock.
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
1.       Number of Stock Units and Shares of Common Stock.   The number of Stock
Units in your Award is set forth in the Grant Notice.
(a)       The number of Stock Units subject to your Award and the number of
shares of Common Stock deliverable with respect to such Stock Units may be
adjusted from time to time for Capitalization Adjustments as described in
Section 11(a) of the Plan. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend or other distribution that does not
result in a Capitalization Adjustment pursuant to Section 11(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
(b)       Any additional Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and Common Stock covered by your Award.
(c)       Notwithstanding the provisions of this Section 1, no fractional Stock
Units or rights for fractional shares of Common Stock shall be created pursuant
to this Section 1. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Stock Units or fractional shares that might be
created by the adjustments referred to in this Section 1.
2.       Vesting.   The Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice and the Plan, provided that
vesting shall cease upon the termination of your Continuous Service.
3.       Delivery of Shares of Common Stock.

 



--------------------------------------------------------------------------------



 



(a)       Subject to the provisions of this Agreement and the Plan, in the event
one or more Stock Units vests, the Company shall deliver to you one (1) share of
Common Stock for each Stock Unit that vests on the applicable vesting date.
However, if a scheduled delivery date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.
(b)       The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
4.       Payment by You.   This Award was granted in consideration of your
services for the Company. Subject to Section 10 below, except as otherwise
provided in the Grant Notice, you will not be required to make any payment to
the Company (other than your past and future services for the Company) with
respect to your receipt of the Award, vesting of the Stock Units, or the
delivery of the shares of Common Stock underlying the Stock Units.
5.       Securities Law Compliance.   You may not be issued any Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.
6.       Restrictive Legends.   The Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.
7.       Transfer Restrictions.   Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your Stock Units as security for a loan,
nor may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Stock Units. Your Award is not transferable, except by will or by
the laws of descent and distribution. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock pursuant to
this Agreement.
8.       Award not a Service Contract.   Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
9.       Unsecured Obligation.   Your Award is unfunded, and even as to any
Stock Units which vest, you shall be considered an unsecured creditor of the
Company with respect to

2



--------------------------------------------------------------------------------



 



the Company’s obligation, if any, to issue Common Stock pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Common Stock acquired pursuant to this Agreement
until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
10.       Withholding Obligations.
(a)       On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). If specified in your Grant Notice, you may direct the
Company to withhold shares of Common Stock with a Fair Market Value (measured as
of the date shares of Common Stock are delivered pursuant to Section 3) equal to
the amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
(b)       Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
(c)       In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11.       Notices.   Any notices provided for in your Award or the Plan shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

  Company:   XenoPort, Inc.
Attn: General Counsel
3410 Central Expressway
Santa Clara, California 95051  
    Participant:   Your address as on file with the Company at the time notice
is given

3



--------------------------------------------------------------------------------



 



12.       Headings.   The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.
13.       Amendment.   This Agreement may be amended only by a writing executed
by the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.
14.       Miscellaneous.
(a)       The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)       You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)       You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)       This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)       All obligations of the Company under the Plan and this Agreement shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
15.       Governing Plan Document.   Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be

4



--------------------------------------------------------------------------------



 



promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control; provided, however, that Section 3 of this Agreement
shall govern the timing of any distribution of Common Stock under your Award.
The Company shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board shall
be final and binding upon you, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
16.       Effect on Other Employee Benefit Plans.   The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.
17.       Choice of Law.   The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.
18.       Severability.   If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
19.       Other Documents.   You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act. In addition, you acknowledge receipt of
the Company’s Policy Regarding Stock Trading by Directors, Officers and Other
Designated Insiders.
* * * * *
This Stock Unit Award Agreement shall be deemed to be signed by the Company and
you upon your signing of the Stock Unit Grant Notice to which it is attached.

5